Citation Nr: 0514637	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  02-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar 
disc disease, from September 23, 2002.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on verified active duty from March 1987 to 
March 1989 with 3 years, 10 months, and 7 days unverified, 
prior active duty service.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

In a January 2003 decision, the Board denied an evaluation of 
the veteran's low back disability in excess of 40 percent for 
the period prior to September 23, 2002.  Thereafter, in June 
2003 and again in November 2003 the Board remanded the matter 
of the evaluation of the low back disability for the period 
since September 23, 2002.  In January 2005, the RO issued a 
supplemental statement of the case in which it continued the 
denial of the veteran's claim.  Hence, it has been returned 
to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran's service-connected lumbar disc disease 
resulted in prescribed bed rest having a duration of three 
weeks during the past twelve months.  

2.  The service-connected thoracolumbar (back) disability 
does not cause unfavorable ankylosis of the entire 
thoracolumbar spine.  While intervertebral disc syndrome is 
shown, incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months are not shown.  

3.  Lumbar disc disease results in neurologic impairment 
characterized by radiating pain and left lower extremity 
weakness.  This is equivalent to mild incomplete paralysis of 
the sciatic nerve.

CONCLUSIONS OF LAW

1.  Since September 23, 2002, the criteria for a disability 
rating in excess of 40 percent for orthopedic findings of the 
lumbar disc disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code 5293 (2003), Diagnostic Code 5243 
(2004).  

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for a separate 10 percent evaluation, but 
no more, for mild, incomplete paralysis of the sciatic nerve 
associated with lumbar disc disease have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.71a (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied. 

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an April 2004 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that needed to send to VA in order to substantiate 
the claim, as well as the types of evidence VA would assist 
in obtaining.  Specifically, he was advised to identify 
evidence showing an increase in severity in his service-
connected low back disability.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  Finally, the letter advised the 
veteran of the evidence it had received in connection with 
the claim.  

For the above reasons, the Board finds that the RO's notice 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for his low 
back disability exclusively through the VA medical center and 
VA outpatient clinics.  The RO has obtained the veteran's VA 
outpatient treatment records.  Moreover, the veteran was 
afforded VA examinations as noted below.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Veteran. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Veteran. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Veteran. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Veteran. App. 384 
(1993).  

Background

Historically, in March 1989, the veteran received a medical 
discharge for his low back disability, then characterized as 
status post herniated nucleus pulposus and status post 
bilateral laminectomy and diskectomy, L5-S1.  In a July 1990 
rating decision, the RO granted service connection for the 
disability and assigned a 10 percent evaluation.  In March 
1994, the RO assigned a 20 percent evaluation, and in August 
1999, the Board assigned a 40 percent evaluation.  In January 
2003, the Board denied an increased rating for the disability 
for the period prior to September 23, 2002.  

Thus, the only issue for the Board's consideration is whether 
an increased rating is warranted for the period since 
September 23, 2002.  

For this period, of record are VA outpatient treatment 
reports, an April 2003 VA examination report with addendum, 
and leave records supplied by the veteran.  

The veteran underwent VA orthopedic an neurological 
examinations in April 2003.  Therein, he complained of daily 
low back pain and pain in his left hip and thigh.  He had 
episodes of flaring of pain when he did any significant 
bending or lifting.  He reported back spasms.  He worked at 
the post office and was on his feet for about 8 hours a day.  
A physical examination of the lumbar spine revealed forward 
flexion to 90 degrees, extension to 30 degrees, and 
bilaterally side bending to 30 degrees.  He had pain with 
forward flexion and side bending.  The lower lumbar spine was 
tender to palpation in the midline.  He had mild paraspinal 
tenderness but without significant muscle spasm.  The 
impression was lumbar disk disease with associated back pain 
and mildly limited range of motion.  

The neurological examination revealed a prominent straight 
leg raising sign on the left leg at 30 degrees but none on 
the right.  He had absent Achilles reflexes and mild weakness 
of the dorsal extensors of the left foot.  The impression was 
left L5-S1 radiculopathy.  

VA outpatient treatment records reflect that in May 2003, the 
veteran was seen for treatment with complaints of 
exacerbation of back pain.  He was taking 2-3 Advil without 
relief.  A musculoskeletal examination revealed no joint 
stiffness or swelling.  There was no limping or lameness.  
Neurologically, there was no dizziness, syncope, seizures, 
weakness or paresthesias.  The assessment was back pain.  He 
was prescribed 800-milligram strength ibuprofen.  

In December 2003 he reported that he recently threw his back 
out while brushing his teeth.  He stated that he was unable 
to work for one week.  He complained of left leg weakness and 
occasional tingling.  Examination of the back revealed 
tenderness above and at the site of a surgical scar.  He 
winced when he walked but his gait was stable.  He was 
prescribed Flexeril and referred to physical therapy and 
orthopedics.  

The veteran was seen later that month with complaints of 
lower back pain that shot down his left hip and leg.  His 
prescribed medicines provided little relief.  An examiner 
noted some weakness in the left hip and knee flexors.  The 
assessment was lumbar radiculopathy.  He was prescribed 
Tylenol #3 and scheduled for a MRI examination.  

A note from the veteran's VA physician indicated that he was 
unable to work because of back pain from December 29, 2003 
through January 2, 2004.  

During a physical therapy assessment in January 2004, the 
veteran complained of pain averaging 7 out of 10.  Following 
an examination, the assessment was sacroiliac joint 
dysfunction.  A physical therapy note later that month 
indicated that the veteran's back and hip pain were 
significantly improved since the last treatment.  

The veteran underwent a MRI examination in March 2004.  The 
examiner who conducted the April 2003 VA neurological 
examination interpreted the MRI results.  The examiner noted 
that it revealed degenerative disc disease, most severe at 
L5-S1.  There was evidence of the previous bilateral partial 
laminectomy at L5-S1.  There was a mild central canal 
stenosis at L3-4 and L4-5.  There was an enhancing scar that 
was most likely the cause of pain in the right lateral area 
of the thecal sac.  Both L5 and S1 were minimally stenotic.   

In November 2004, the veteran was seen for treatment with 
complaints of increased lower back pain.  The problem was 
exacerbated by weather changes.  He noted radiation into the 
right leg.  There was no numbness or tingling.  There was no 
bowel or bladder dysfunction.  Neurologically, there were no 
focal deficits.  The assessment was lumbago.  He was 
prescribed Tramadol and Naprosyn.  

Leave records submitted by the veteran reveal that he 
undertook sick leave, as a result of his low back condition, 
verified by his doctor from November 14, 2003 to November 30, 
2003 and from December 29, 2003 to January 2, 2004.  The 
records also show unverified sick leave from October 6, 2003 
to October 9, 2003 and from February 3, 2004 to February 8, 
2004.  



Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on the lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  

Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
of the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2004); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The veteran's service-connected lumbar spine disability is 
rated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 pertaining to intervertebral disc 
syndrome.  During the pendency of the appeal VA revised the 
criteria used to determine the severity of lumbosacral spine 
disabilities and intervertebral disc syndrome.  And where, as 
here, the governing law or regulation changes after a claim 
has been filed, but before administrative or judicial review 
has been completed, the version most favorable to the 
claimant generally applies.  Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).  However, the revised regulations cannot be 
applied prior to their effective date, unless they 
specifically contain such a provision.  VAOPGCREC 3-2000 
(Apr. 10, 2000).  See also, 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114.  The RO already has considered the 
severity of the veteran's low back disability under both the 
former and revised criteria, so he is not prejudiced by the 
Board doing the same without first remanding the case to the 
RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 (the combined rating table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under the criteria effective September 23, 2002 for 
evaluating intervertebral disc syndrome, with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  

An "incapacitating episode" is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

The regulations regarding diseases of and injuries to the 
spine, to include intervertebral disc syndrome, were again 
revised effective September 26, 2003.  Under these 
regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  The new criteria applies 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.

Additionally, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

Finally, unfavorable ankylosis of the entire spine warrants 
a 100 percent evaluation, while unfavorable ankylosis of the 
entire thoracolumbar warrants a 50 percent evaluation.  

In this matter, the veteran's low back disability is 
manifested by chronic pain and associated left leg neurologic 
impairment.  The neurologic impairment is characterized by 
subjective complaints of shooting pain from the low back down 
to the left hip and thigh.  Objectively, the VA neurologic 
examiner documented that the veteran's lumbar disability 
resulted in absence of Achilles reflexes and mild weakness of 
the dorsal extensors of the left foot.  VA outpatient 
treatment records also document the veteran's ongoing left 
sided lower extremity weakness.  On the basis of the 
foregoing, the Board finds that the neurologic impairment 
associated with the service-connected lumbar disc disease is 
comparable to mild, incomplete paralysis of the sciatic 
nerve.  Hence, a separate 10 percent evaluation is warranted 
pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to the orthopedic manifestations of the 
veteran's lumbar disc disease, the veteran has consistently 
been able to demonstrate forward flexion, extension and 
lateral rotation and there is no evidence of unfavorable 
ankylosis of the thoracolumbar spine or bony fixation of the 
spine.  Hence, an evaluation greater than that currently 
assigned on the basis of orthopedic manifestations is not 
warranted.  

Additionally, the Board has considered whether a higher 
evaluation is warranted on the basis of "incapacitating 
episodes" of intervertebral disc syndrome.  In this respect, 
that the veteran had leave prescribed by his doctor for 16 
days in November 2003 and 5 days in December 2003 to January 
2004 for a total duration of 21 days or three weeks.  Such 
would not warrant a higher evaluation under the relevant 
rating criteria.  Even if the Board were to assume that the 
additional 11 days of unverified leave were due to his low 
back disability, the criteria for a 60 percent evaluation 
would still not be met.  

As such, an evaluation greater than 40 percent, on the basis 
of either chronic orthopedic manifestations or incapacitating 
episodes is not warranted.  

Finally, the Board has further contemplated extraschedular 
evaluation here, but finds that there has been no showing 
that the veteran's service-connected disability has resulted 
in marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards.  In the 
absence of factors suggesting an unusual disability picture, 
further development in keeping with the actions outlined in 
38 C.F.R. § 3.321(b)(1) (2003) is not warranted.  See also 38 
C.F.R. § 4.1; Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96  (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

	(CONTINUED ON NEXT PAGE)





ORDER

A evaluation in excess of 40 percent for orthopedic 
manifestations of lumbar disc disease since September 23, 
2002 is denied.  

A separate 10 percent evaluation, but no more, for neurologic 
impairment due to lumbar disc disease is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


